Case 2:17-cv-07639-SJO-KS Document 630 Filed 01/02/20 Page 1 of 2 Page ID #:27957




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter.gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com                                    January 2, 2020
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor                         VPC
    8 Los Angeles, California 90071-3426
      Telephone: (213) 683-9100
    9 Facsimile: (213) 687-3702
   10 GEOFFREY D. BIEGLER (State Bar No. 290040)
      biegler@fr.com
   11 GRANT T. RICE (admitted pro hac vice)
      rice@fr.com
   12 FISH & RICHARDSON P.C.
      12390 El Camino Real
   13 San Diego, CA 92130
      Telephone: (858) 678-5070
   14 Facsimile: (858) 678-5099
   15 Attorneys for Defendant-Counterclaimant
      KITE PHARMA, INC.
   16
                           UNITED STATES DISTRICT COURT
   17
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   18
   19
      JUNO THERAPEUTICS, INC.,                Case No. 2:17-cv-07639-SJO-KS
   20 MEMORIAL SLOAN KETTERING
      CANCER CENTER, AND SLOAN                [PROPOSED] ORDER GRANTING
   21 KETTERING INSTITUTE FOR                 DEFENDANT KITE PHARMA,
      CANCER RESEARCH,                        INC.’S RENEWED APPLICATION
   22                                         FOR LEAVE TO FILE UNDER
               Plaintiffs,                    SEAL EXHIBITS IN SUPPORT OF
   23                                         ITS RESPONSE TO PLAINTIFFS’
           vs.                                REQUEST TO ADMIT KITE’S
   24                                         RESPONSIVE DAMAGES
      KITE PHARMA, INC.,                      CONTENTIONS AS EVIDENCE
   25
               Defendant.
   26
   27 AND RELATED COUNTERCLAIMS
   28
Case 2:17-cv-07639-SJO-KS Document 630 Filed 01/02/20 Page 2 of 2 Page ID #:27958




    1        The Court, having considered Kite Pharma, Inc.’s Defendant Kite Pharma,
    2 Inc.’s Renewed Application For Leave To File Under Seal Exhibits In Support Of
    3 Its Response To Plaintiffs’ Request To Admit Kite’s Responsive Damages
    4 Contentions As Evidence, finds that good cause exists to maintain under seal the
    5 following documents filed conditionally under seal:
    6        •     Exhibit 1: Kite’s Responsive Damages Contentions
    7              •     Lines 13:3, 4, 5, 10, 19, 21, 24, 25, 26, 27, 28
    8              •     Lines: 14:11-18
    9              •     Lines 14:21-25
   10              •     Lines 15:1-9, 15-19, 23-26
   11              •     Lines 16:7-10, 15-20, 23-26
   12              •     Lines 17:1-6, 10-23
   13              •     Lines 18:18-19:1
   14              •      Line 19:19
   15        •     Exhibit 2: Plaintiffs’ Damages Contentions
   16              •      Lines 6:11-12
   17              •      Lines 12:1-6
   18              •      Lines 12:11-15
   19              •      Lines 12:19-13:19
   20
   21        IT IS SO ORDERED.
   22
   23
   24           01/02/20
        Dated:___________________
   25                                           Hon. S. James Otero
                                                UNITED STATES DISTRICT JUDGE
   26
   27
   28

                                               -1-
